Title: To Thomas Jefferson from C. W. F. Dumas, 9 January 1787
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 9e. Janv. 1787

En conséquence de ma derniere, qui doit être parvenue à V.E. par Mr. Brantsen, sous le couvert de qui je L’ai mise, je me propose d’aller là où j’ai dit, sonder le terrain discretement, dans 5 ou 6 jours d’ici.
Dès que Votre Excellence saura quelque chose de positif sur l’accession finale et complete de l’Etat de N. York, aux mesures des autres, il sera bon et il importe qu’Elle Veuille bien m’en donner connoissance d’abord.
Je suis toujours avec grand respect, De Votre Excellence Le très-humble & très-obéissant Serviteur,

C W F Dumas

